OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS
                                AUSTIN
 PROVERSELLERS
 ~VrORNEv
        GENERAL




loJtt?
    in Vernon's&no
    %e1tenected                               tlmstateefTexe8;
                                                   tlm Revimd Cl.vil
    atatuteII
            of                                       I.8herebymmlded

                                        6 at cltibsand tcuar in-
                                          Bhal vithln tlmlr dis-
                                                 Eald councllaof
                                             et their rlrot met-
                                     mactlcul exerciselc h dub -




         "seet1002. The foctth8tMdhr tha exieting&tatutea
    the colmcPlsof Ci?a.e6
                         and towna b9wxprated uwbr ths